DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I comprising the process aids functionalized with epoxy groups and the core-shell impact modifiers in the reply filed on December 02, 2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examine additional species.  This is not found persuasive because contrary to applicants’ contention, the search fields for the numerous combination of process aids and impact modifiers are not co-extensive.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 02, 2020.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear what is meant by polyvinyl chloride “alloys”.
In claim 1, it is unclear whether the recited ‘one-pack polymer modifier” refers to a modifier that is a polymer or to a modifier for a polymer.  In this regard it is noted that neither the process aid a) nor the impact modifier b) are defined as polymers.
In claim 1, it is unclear how the impact modifier distinguishes over the process aid.  This is particularly so given that the claimed process aid is used for “improving long-term impact strength” [0071].  Moreover, the generically-recited impact modifier implicitly includes impact modifiers having functional groups such as epoxy, hydroxyl, carboxylic acid groups, etc.. 
In claims 4, 7, 9 and 16, the recitations “one or more” and “a mixture thereof” are redundant.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 20020085815 A (Iizuka) abstract and machine translation.
Iizuka discloses a composition with reduced surface gloss comprising:
100 pbw of a PVC polyvinyl chloride resin (not precluded from present claims); 
a heat stabilizer comprising B1) 0.1 to 5 pbw of at least one epoxy compound (meets applicants’ epoxy-functionalized process aid a)) and B2) 0.3 to 5 pbw of a glycidyl group-containing acrylic resin (meets applicants’ generically-recited impact modifier b)); and
an optional pigment,
meets applicants’ requirement that the polymer modifier “is in the form of a plurality of individual particles and at least a portion of the individual particles contain both the at least one process aid and the at least one impact modifier”) prior to admixing with the PVC (e.g., abstract, examples, claims).
	Specifically, in Table 1 Iizuka exemplifies a coloring composition, for polyvinyl chloride, comprising:
	- 41% glycidyl methacrylate-methyl methacrylate-styrene-butyl acrylate copolymer (30/31/31/8) (simultaneously meets applicants’ epoxy-functionalized process aid a) and generically-recited impact modifier b));
	- 23% methyl methacrylate-butyl methacrylate copolymer (meets applicants’ generically-recited impact modifier b));
	- 25% red pigment (not precluded from present claims);
	- 5% silicon dioxide (not precluded from present claims);
	- 3% epoxidized soybean oil (meets applicants’ epoxy-functionalized process aid a));
	- 2% aliphatic hydrocarbon oligomer (not precluded from present claims); and
	- 1% montanic acid calcium (not precluded from present claims).
To the extent the coloring composition is pulverized to produce a powdered composition, it is reasonably believed that such meets applicants’ requirement that the polymer modifier “is in the form of a plurality of individual particles and at least a portion of the individual particles contain both the at least one process aid and the at least one 
	As to claims 2-5, Iizuka’s exemplified glycidyl methacrylate-methyl methacrylate-styrene-butyl acrylate copolymer contains 30 wt.% of glycidyl methacrylate.
 	As to claim 6, Iizuka’s glycidyl-group containing acrylic resin preferably has a molecular weight of up to 100,000 (page 22) and, as such, it is reasonably believed that the exemplified glycidyl methacrylate-methyl methacrylate-styrene-butyl acrylate copolymer meets the claimed molecular weight.
	As to claim 7, Iizuka’s exemplified glycidyl methacrylate-methyl methacrylate-styrene-butyl acrylate copolymer contains (meth)acrylate and styrene monomers.
	As to claim 8, Iizuka’s glycidyl group-containing acrylic resin is capable of crosslinking with the PVC (page 11).
	As to claim 13, Iizuka’s exemplified coloring composition meets the claimed material contents.
	As to claims 14, 15 and 17, Iizuka’s exemplified coloring composition is produced by intimately blending 5% silicon dioxide.
	As to claim 16, Iizuka clearly discloses calcium carbonate as a viable filler alternative to silicon dioxide (page 25).  Accordingly, the use of calcium carbonate in place of the exemplified silicon dioxide filler is immediately-envisaged to one having ordinary skill in the art.
As to product-by-process claim 18, case law holds that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964.  Accordingly, no patentable distinction can be seen between the presently claimed polymer modifier and the coloring composition disclosed by Iizuka.
Iizuka’s exemplified coloring composition meets the above-rejected claims in that the present claims do not preclude the additional components, e.g., pigments, fillers, aliphatic hydrocarbon oligomer, etc., exemplified by Iizuka.  In the alternative, it is within the purview of Iizuka’s inventive disclosure, and obvious to one having ordinary skill in the art, to use only a heat stabilizer component comprising B1) 0.1 to 5 pbw of at least one epoxy compound (meets applicants’ epoxy-functionalized process aid a)) and B2) 0.3 to 5 pbw of a glycidyl group-containing acrylic resin (meets applicants’ generically-recited impact modifier b)) with the reasonable expectation of success.
Claims 1-4 and 7-18 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2009/0191400 (Vanrheenen)
	Vanrheenen discloses a composition comprising:
a first rubber core/shell polymer;
an optional second rubber core/shell polymer; and
a curable acrylic polymer having functional groups
(e.g., abstract, [0009], [0029], examples, claims).
In Example 2, Vanrheenen discloses a powder composition obtained by mixing 100 pbw of a core/shell emulsion polymer (core = 99BA/1ALMA; shell = 80MMA/20BA) (meets applicants’ impact modifier b)) and 15 pbw of an acid functionalized acrylic meets applicants’ acid-functionalized process aid a)). To the extent a composition in powder form is obtained, it is reasonably believed that such meets applicants’ requirement that the polymer modifier “is in the form of a plurality of individual particles and at least a portion of the individual particles contain both the at least one process aid and the at least one impact modifier”.  The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Vanrheenen.
As to claims 2 and 3, inasmuch as Vanrheenen discloses that the curable acrylic polymer preferably has 1 to 15 wt. % functional groups [0027], it is reasonably believed that the exemplified Elastene acid functionalized acrylic polymer would meet the claimed functional group content.
As to claim 4, Vanrheenen’s exemplified Elastene acid functionalized acrylic polymer would be expected to have carboxylic acid functional groups per [0029-0030].
As to claim 7, Vanrheenen’s functionalized acrylic polymers contain at least 50 wt.% copolymerized units derived from (meth)acrylic monomers [0010].  
As to claim 8, Vanrheenen’s exemplified Elastene acid functionalized acrylic polymer is self-curing [0028].
As to claims 9 and 10, Vanrheenen’s core/shell polymers have a rubbery core and polymeric shell and, as such, would be expected to inherently meet all claimed limitations.
As to claims 11 and 12, Vanrheenen’s exemplified core/shell polymer has a shell derived from MMA and a particle size of 180-200 nm [0066-0068].

As to claims 14-17, up to 3 wt.% calcium carbonate can be added to the emulsions used in the preparation of Vanrheenen’s exemplified composition [0070].
As to product-by-process claim 18, case law holds that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In any event, Vanrheenen’ powder composition is obtained by co-powderization of aqueous emulsions of the core/shell polymer and acid functionalized acrylic polymer.
Vanrheenen’s exemplified powder composition meets the above-rejected claims in that it is reasonably believed that the acid functionalized acrylic polymer Elastene contains carboxylic acid functional groups.  In the alternative, it is within the purview of Vanrheenen’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a curable acrylic polymer having functional groups inclusive of carboxylic acid groups, hydroxyl groups, epoxy groups, etc. per the disclosure at [0029], with the reasonable expectation of success.
 Claim Rejections - 35 USC § 103
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0191400 (Vanrheenen) described hereinabove.
As to claim 5, Vanrheenen’s curable acid functionalized acrylic polymer contains at least 50 wt.% copolymerized units derived from (meth)acrylic monomers, such as 
As to claim 6, Vanrheenen does not expressly define the functionalized acrylic polymer in terms of molecular weight.  It would have been within the purview of one having ordinary skill in the art to use a functionalized acrylic polymer having a select molecular weight in accordance with the ultimate properties desired.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No 15/969,885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similarly-constituted composition for modifying PVC comprising; 
meets applicants’ mineral filler per claim 14);
a process aid that can have reactive functional groups such as acetoacetoxyalkylesters and amides (meets applicants’ β-keto ester/amide functionalized process aid); and
optionally an impact modifier (meets applicants’ impact modifier).  It is within the purview of the copending claims to prepare a composition having all the claimed components in combination for their expected additive effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765